The Honorable Terry Rice State Representative Post Office Box 2195 Waldron, Arkansas 72958-2195
Dear Representative Rice:
You have requested my opinion on the following questions concerning the use of emergency lights on firefighters' privately-owned vehicles:
  1. May a professional fire fighter permanently affix a red emergency light to either the roof or dash of their personal private vehicle under Arkansas Code 27-36-301 et seq. or any other applicable law?
  2. May a volunteer fire fighter permanently affix a red emergency light to either the roof or dash of their personal private vehicle under Arkansas Code 27-36-301 et seq. or any other applicable law?
  3. If the answer to either question one or two is "no," what, if any, penalty is there under Arkansas law for permanently affixing a red emergency light to a vehicle?
RESPONSE
Before addressing your particular questions, I must draw your attention to Attorney General Opinion 2011-115, which was recently issued in response to a similar inquiry about the law governing the use of emergency lights on privately-owned *Page 2 
vehicles of volunteer firefighters.1 As you can see, I opined that state law generally authorizes either dash-mounted or roof-mounted lights for use on the private vehicles of volunteer firefighters.
I believe the conclusions reached in Opinion 2011-115 apply as well to "professional" firefighters. The relevant Code section, A.C.A. § 27-36-304 (Supp. 2011), does not distinguish between categories of firefighters when addressing emergency lights on firefighters' privately-owned vehicles.2
It is therefore my opinion in response to your first two questions that both volunteer and professional firefighters are generally authorized to use either dash-mounted or roof-mounted red rotating or flashing emergency lights on their privately-owned vehicles.
As for the permanent or temporary nature of any emergency lighting on either "professional" or "volunteer" firefighters' private vehicles, as stated, I see no distinction between these categories of firefighters as regards emergency lighting. Section 27-36-304's reference to "portable dash-mounted" lights does suggest, however, that dash lights should be capable of easy conveyance:3
  All state, county, city, and municipal or privately owned fire departments, funeral homes, or ambulance companies shall install, maintain, and exhibit red rotating or flashing emergency lights upon all fire department vehicles, automobiles used by firefighters, and ambulances which are equipped with emergency lighting and operated within Arkansas. Firefighters shall be allowed to use portable dash-mounted red rotating or flashing emergency lights on *Page 3 
their privately owned automobiles when responding to a fire or other emergency.4
The emphasized language indicates that dash-mounted lights should be more in the nature of temporary than permanent lighting. In response to your third question, however, the statute imposes no penalties in the event lights are somehow permanently affixed to the dash. The statutes are simply silent as to the consequences, if any, of such action.
Deputy Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General
1 A copy of the opinion is enclosed for your convenience.
2 I recognize that there are statutory references to "professional," as apparently distinct from "volunteer," firefighters. E.g., A.C.A. § 20-22-1003(4) (Repl. 2005) (part of the Arkansas Comprehensive Fire Protection Act of 1993, referring to "volunteer or paid professional firefighters" when defining "fire services."); A.C.A. § 27-24-1311(a) (Supp. 2011) (authorizing a special state license plate for "professional firefighters.") In my opinion, however, any distinction between these two categories of firefighters is irrelevant for purposes of the questions you have presented regarding emergency lights on privately-owned vehicles.
3 See RANDOM HOUSE WEBSTER'S UNABRIDGED DICTIONARY 1507 (2nd ed. 2001) (defining "portable" as "capable of being transported or conveyed . . . easily conveyed or carried by hand. . . .")
4 A.C.A. § 27-36-304(a) (Supp. 2011) (emphasis added). *Page 1